Citation Nr: 1813917	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-20 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for right knee patellofemoral pain syndrome.

2.  Entitlement to a compensable evaluation for left knee patellofemoral pain syndrome.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, L. R.


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1979 to October 1982 and from January 1983 to February 1989, and was awarded the Army Achievement Medal, among other decorations.  

This case comes before the Board of Veterans' Appeals (the Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that proceeding has been associated with the claims file.

This case was remanded by the Board for additional development in December 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks compensable ratings for his right and left knee disabilities, and entitlement to TDIU.  

In December 2014, the Board remanded the Veteran's claims to obtain outstanding VA medical records, obtain records pertaining to the Veteran's Social Security Administration (SSA) disability claim, afford the Veteran a VA examination, and readjudicate the Veteran's claims.  

VA medical records and SSA records were obtained, and the Veteran was afforded knee examinations in December 2015 and September 2016.  

In July 2016, the Court of Appeals for Veterans Claims issued a decision which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Based on review of the December 2015 and September 2016 VA examination reports, it does not appear that the range of motion testing included testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions.  Thus, remand for testing that complies with 38 C.F.R. § 4.59 (2017) and Correia v. McDonald is required.

As a new examination is being requested, updated VA and private medical records should be obtained.  Further, given that the Veteran's increased rating claims are being remanded for additional development, his claim for TDIU is inextricably intertwined and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities from September 2016 to present.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims.

3.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected right and left knee disabilities.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed.

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The examiner should report the Veteran's range of motion in terms of degrees in terms of flexion and extension, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  

The examiner should specify the point during range of motion that the Veteran experiences pain.  The examiner's report should include a description of the above factors that pertain to functional loss due to the knee disabilities that develops on repetitive use or during flare-up, and to the extent possible offer that description in terms of degrees of range of motion.  

The examiner should elicit from the Veteran a complete history of any flare-ups of his knee disabilities.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's knee disabilities since October 2008.  The examiner should describe the additional loss, in degrees, if possible.  

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including private treatment records and lay statements of the Veteran.  If the examiner is unable to do so, the examiner should indicate that all procurable data was considered (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.  

The examiner should also address the functional and occupational impairment due to the service-connected disabilities (posttraumatic stress disorder, patellofemoral pain syndrome of the bilateral knees, and headaches) as they relate to the ability to function in a work setting and to perform work tasks, including sedentary and physical tasks.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

4.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




